Fourth Court of Appeals
                                  San Antonio, Texas
                                        January 27, 2017

                                      No. 04-16-00823-CV

                         IN THE INTEREST OF J.L.C., A CHILD,

                From the 25th Judicial District Court, Guadalupe County, Texas
                                 Trial Court No. 15-1619-CV
                   Honorable Thomas Nathaniel Stuckey, Judge Presiding


                                         ORDER
        This is an accelerated appeal of the trial court’s order terminating appellant’s parental
rights. The appellant’s brief was originally due to be filed on January 19, 2017. The appellant’s
brief has not been filed.

        The disposition of this appeal is governed by the standards set forth in Rule 6.2 of the
Texas Rules of Judicial Administration. TEX. R. JUD. ADMIN. 6.2. Accordingly, this appeal is
required to be brought to final disposition within 180 days of the date the notice of appeal is
filed. Id. It is therefore ORDERED that appellant’s attorney, Ms. Artessia House, file
appellant’s brief in this appeal no later than February 8, 2017. If the brief is not filed by such
date, this appeal will be abated to the trial court for a hearing to determine whether appellate
counsel has abandoned this appeal, whether new appellate counsel should be appointed, and to
consider whether sanctions should be imposed against Ms. House for failing to timely file
appellant’s brief.

                                                    _________________________________
                                                    Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of January, 2017.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court